 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorney for Defendant
 6   BRYAN BARTUCCI
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:19-cr-00244-LJO-SKO
12                        Plaintiff,               STIPULATION TO MODIFY TERM OF
                                                   PRETRIAL RELEASE; [PROPOSED] ORDER
13   vs.
                                                   JUDGE: Hon. Erica P. Grosjean
14   BRYAN BARTUCCI,
15                       Defendant.
16
17          IT IS HEREBY STIPULATED by and between the parties hereto through their
18   respective counsel, that Mr. Bartucci’s order of release condition (7)(k) be modified to allow Mr.
19   Bartucci to leave his residence on December 11, 2019, from 5:00 pm to 8:15 pm to allow him to
20   attend his son’s winter musical performance at his elementary school. This modification would
21   also allow for Mr. Bartucci to leave his residence on December 12, 2019, from 1:30 p.m. to 5:00
22   p.m. to attend his son’s cross country finals meet. Mr. Bartucci’s travel will be limited to those
23   two events and Mr. Bartucci shall remain in his wife’s presence, who is the court-approved third-
24   party custodian, at all times.
25          All other conditions remain in full force and effect.
26   ///
27   ///
28   ///
 1                                                            Respectfully submitted,
 2                                                            McGREGOR SCOTT
                                                              United States Attorney
 3
 4   DATED: December 11, 2019                                 /s/ Kimberly A. Sanchez
                                                              KIMBERLY A. SANCHEZ
 5                                                            Assistant United States Attorney
                                                              Attorney for Plaintiff
 6
 7
                                                              HEATHER E. WILLIAMS
 8                                                            Federal Defender

 9
10   DATED: December 11, 2019                                 /s/ Charles J. Lee
                                                              CHARLES J. LEE
11                                                            Assistant Federal Defender
                                                              Attorneys for Defendant
12                                                            BRYAN BARTUCCI

13
14                                                ORDER

15            IT IS SO ORDERED that pretrial release condition (7)(k) be modified to allow Mr.

16   Bartucci to leave his residence in the immediate presence of his Third-Party Custodian on

17   December 11, 2019, from 5:00 p.m. to 8:15 p.m. for travel only to his son’s elementary school to

18   attend his son’s performance at the winter music festival and on December 12, 2019, from 1 p.m.

19   to 5:00 to attend his son’s cross country finals meet.

20            All other conditions remain in full force and effect.

21
22   IT IS SO ORDERED.

23
         Dated:         December 11, 2019                         /s/
24                                                       UNITED STATES MAGISTRATE JUDGE
25
26
27
28

      Bartucci: Stipulation and [Proposed]             -2-
      Order to Modify Term of Pretrial Release
